Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Regarding Claim 1, is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11430822 B2 (see Table infra).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application is broader in scope over claim 1 of U.S. Patent 11430822 B2. Claim 1 of the instant application is therefore not patently distinct from the earlier U.S. Patent claim and such is unpatentable for obvious-type double patenting.


Instant Application
US 11430822 B2
1. A photoelectric conversion apparatus comprising: a semiconductor layer having a first surface and a second surface being opposite to the first surface, wherein the semiconductor layer includes a first region where at least four photoelectric conversion elements are provided, a first isolating portion constituted by a first groove, the first groove provided in the semiconductor layer and passing through a virtual plane located closer to the second surface than the first surface and provided along the second surface, and a second isolating portion constituted by a second groove provided in the semiconductor layer and passing through the virtual plane, and wherein the first region is located at a position between the first isolating portion and the second isolating portion in planar view.
1. A photoelectric conversion apparatus comprising: a semiconductor layer having a first surface and a second surface being opposite to the first surface, wherein the semiconductor layer includes a first region where at least four photoelectric conversion elements are provided, a first isolating portion constituted by a first groove and including a first insulator arranged in the first groove, the first groove provided in the semiconductor layer and passing through a virtual plane located closer to the second surface than the first surface and provided along the second surface, and a second isolating portion constituted by a second groove and including a second insulator arranged in the second groove, the second groove provided in the semiconductor layer and passing through the virtual plane, wherein the first region is located at a position between the first isolating portion and the second isolating portion in planar view, and wherein the semiconductor layer extends from the first groove to the second groove through the first region in the virtual plane.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kawabata et al. (US 2011/0068252 A1, hereinafter “Kawabata”), in view of Ihara (US 2015/0243694 A1, hereinafter “Ihara”).

Regarding claim 1, Kawabata teaches a photoelectric conversion apparatus (Figs. 1) comprising: 
a semiconductor layer having a first surface and a second surface being opposite to the first surface (as illustrated by the Figs. 1: semiconductor region 114), 
wherein the semiconductor layer includes 
a first region where at least four photoelectric conversion elements are provided (as illustrated by the Figs. 1: photoelectric conversion element 200a), 
a first isolating portion as illustrated by the Figs. 1, [0047]: second semiconductor region 111 has a width W4 and a depth D1), 
and a second isolating portion as illustrated by the Figs.1, the conductive type semiconductor region 114 is located between two isolation regions 111).
Kawabata does not teach the first isolating portion constituted by a first groove, the first groove provided in the semiconductor layer, and a second isolating portion constituted by a second groove provided in the semiconductor layer.
However, Ihara discloses wherein the first isolating portion constituted by a first groove, the first groove provided in the semiconductor layer, and a second isolating portion constituted by a second groove provided in the semiconductor layer (Figs. 4-14, [0055]-[0066]: forming an a substrate 3 is etched to form a front deep trench 51 and constitute a separation isolation layer 10 between photoelectric conversion regions PD).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawabata’s isolation portion in the combination to incorporate wherein the isolating portion constituted by a groove, the groove provided in the semiconductor layer as taught by Ihara such that the first isolating portion constituted by a first groove, the first groove provided in the semiconductor layer, and a second isolating portion constituted by a second groove provided in the semiconductor layer. The suggestion/ motivation for doing so would be to improve the process yield and reducing the fabrication cost (Ihara: [0068]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697